DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Response to Amendment
	The amendment filed 02/22/2021 has been entered. Claim 1 has been amended. Claim 3 has been cancelled. Claims 1-2, 4 and 6-13 remain pending in this application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both an area (¶ 0037) and the connector (¶ 0026). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bordeau (Pub. No.: US 2012/0046623 A1), in view of Kull-Osterlin et al. (Pub. No.: US 2009/0163884 A1), in view of Tanghoej et al. (Pub. No.: US 2012/0116335 A1) and further in view of Frojd (Pub. No.: US 2008/0051763 A1). 
	Regarding claim 1, Bordeau discloses (fig. 1) a urine collection bag (collection pouch 1, ¶ 0001, ln. 2-3) formed of two sheets of flexible plastic material (¶ 0033, ln. 1-2) that are super imposed and welded along the perimeter (periphery 2) thereof (¶ 0033, ln. 3-5), said urine collection bag comprising:
	A collection compartment (3); 
	An intake port (admission channel 5);
	An inlet (entrance 6) to the collection compartment (¶ 0027), said inlet being in contact with the intake port and delimiting an upper portion of said collection compartment (see fig. 1);

	The intake port (4) and the inlet (6) are vertically offset from each other (¶ 0039, ln. 1-3 see fig. 1); 
	A welded perimeter of a lower part of the compartment (periphery 2 is welded, ¶ 0033, ln. 3-5); and
	The two sheets of flexible plastic material that are superimposed and welded along the perimeter thereof define the collection compartment (¶ 0033, ln. 3-5), the intake port (¶ 0038, ln. 1-4) and the inlet (¶ 0037, ln. 1-3).
	Bordeau fails to disclose:
	the vertical extension is a closed extension which is closed along its perimeter and comprises a pre-cut seam; 
	a urinary catheter located in the closed vertical extension; 
	a length of the urine collection bag without the closed extension corresponds to a multiple of a length of said closed vertical extension; 
	the bag can be folded; 
	a circular sector with an angle of at least 180° so that the bag can stand upright once it has been filled, wherein the circular sector is the lower end of the urine collection bag; and 
	the two sheets of flexible plastic material that are superimposed and welded along the perimeter thereof define the closed vertical extension so that the bag is completely closed and includes therein the urinary catheter; 
	the catheter has a flat connector on its proximal end; and2Application No. 14/902,362Docket No.: 51132-002001Response dated February 22, 2021 

	Kull-Osterlin teaches (fig. 1-4) a urine collection bag (catheter assembly 1) in the same field of endeavor wherein a vertical extension (elongate pocket 4) is a closed extension which is closed along its perimeter (¶ 0045, ln. 1-2, see fig. 1) and comprises a pre-cut seam (tear line 10) (¶ 0037, ln. 5-7); a urinary catheter (2) located in the vertical extension (¶ 0032, ln. 2-3, see fig. 1); and the two sheets of flexible plastic material that are superimposed and welded along the perimeter thereof define the closed vertical extension so that the bag is completely closed and includes therein the urinary catheter (¶ 0045, ln. 1-2, see fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bordeau with Kull-Osterlin. Including the closed vertical extension closed along its perimeter, the two sheets of flexible plastic material that are superimposed and welded along the perimeter thereof define the closed vertical extension so that the bag is completely closed and includes therein the urinary catheter allows the contents of the assembly to be sealed and remain sterile (Kull-Osterlin , ¶ 0009, ln. 19-22). Including the pre-cut seam facilitates opening of the urine collection bag (Kull-Osterlin, ¶ 0037, ln. 5-7). 
	Further, Tanghoej teaches (annotated fig. 1) a urine collection bag (1) in the same field of endeavor comprising a circular sector with an angle of at least 180°, wherein the circular sector is the lower end of the urine collection bag (see annotated fig. 1). 

    PNG
    media_image1.png
    749
    465
    media_image1.png
    Greyscale

Tanghoej Annotated fig. 1
While Tanghoej does not teach that the bag can stand upright once it has been filled, this limitations of claim 1 relate to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Tanghoej is capable of standing upright once it has been filled as it comprises a circular sector and is comprised of two sheets of flexible plastic material (¶ 0023, ¶ 0028) and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Thus, it would have been obvious to one of ordinary skill in the art before 
Further, Tanghoej teaches that the bag can be folded (¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the bag of Bordeau in view of Kull-Osterlin such that it can be folded as taught by Tanghoej. Doing so would allow the bag to take a configuration that is small enough to fit in a small bag or a hand (Tanghoej, ¶ 0028). 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag of Bordeau in view of Kull-Osterlin and further in view of Tangheoj such that a length of the urine collection bag without the closed extension corresponds to a multiple of a length of said closed vertical extension. When a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP § 2144.04.IV.A.). Modifying Bordeau in view of Kull-Osterlin and further in view of Tangheoj such that a length of the urine collection bag without the closed extension corresponds to a multiple of a length of said closed vertical extension 
Further, the limitation “can be stored in a conical shape by folding down the closed vertical extension with the catheter, by folding the bag horizontally to approximately half of its height and by rolling up the bag around the connector” relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device of Bordeau in view of Kull-Osterlin and Tangheoj described above is capable of being stored in a conical shape by folding down the closed vertical extension with the catheter, by folding the bag horizontally to approximately half of its height and by rolling up the bag around the connector and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the bag in a conical shape by folding down the closed vertical extension with the catheter, by folding the bag horizontally to approximately half of its height and by rolling up the bag around the connector as doing so allows the bag to be packed in a configuration taking up as little space as possible and such that it takes a configuration that is small enough to fit in a small bag or a hand (Tanghoej, ¶ 0028).
Further, Frojd teaches (figs. 2 and 10) a urine collection bag (receptacle 2) wherein the catheter (10) has a flat connector on its proximal end (see base part 1017, fig. 10). 

Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag of Bordeau in view of Kull-Osterlin, Tanghoej and Frojd such that the length of the bag corresponds to double the length of the extension. Doing so allows the bag to be packed in a configuration taking up as little space as possible and such that it takes a configuration that is small enough to fit in a small bag or a hand (Tanghoej, ¶ 0028). Further, when a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP § 2144.04.IV.A.).
	Regarding claim 4, Bordeau further discloses that the bag has an anti-return valve at the inlet of said compartment (welds 7 and 8 form anti-reflux valve, see fig. 1, ¶ 0038). 
	Regarding claim 6, Bordeau in view of Kull-Osterlin, Tangheoj and Frojd fail to teach that the angle of the circular sector is between 180° and 330°. 
	Tanghoej further teaches (annotated fig. 1) that the angle of the circular sector is 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bordeau in view of Kull-Osterlin, Tangheoj and Frojd such that the circular sector is between 180° and 330° as taught by Tanghoej. Doing so provides the bag with a shape with a low center of gravity whereby the bag will be prone to be in a position with the top end facing upwards (Tanghoej, ¶ 0047, ln. 5-8). 
	Regarding claim 7, Bordeau in view of Kull-Osterlin, Tangheoj and Frojd fail to teach that the shape of the lower most part of said compartment is symmetrical along a vertical axis. 
	Tanghoej further teaches (annotated fig. 1) that the shape of the lower most part of said compartment is symmetrical along a vertical axis (see annotated fig. 1, lower most part of compartment is circular). 
	It would have been obvious to further modify Bordeau in view of Kull-Osterlin, Tangheoj and Frojd such that the shape of the lower part of said compartment is symmetrical along a vertical axis as taught by Tanghoej. Doing so would allow the bag to be filled evenly. 
	Regarding claim 8, Bordeau further discloses (fig. 1) that the bag has a narrowing at a level of the compartment (see fig. 1). 
	Regarding claim 9, Bordeau in view of Kull-Osterlin, Tangheoj and Frojd fail to teach that the circular part of the collection chamber has a volume between 350 and 550 mL. 
	Tanghoej further teaches (fig. 11) that the circular part of the collection chamber 
	It would have been obvious to modify the circular part of the collection chamber of Bordeau in view of Kull-Osterlin, Tangheoj and Frojd such that it has a volume between 350 and 550 mL as taught by Tanghoej. Modifying the volume such that it is between 350 and 550 mL would not change the operation of the device and thus, the claimed device is not patentably distinct from the prior art device (see MPEP § 2144.04.IV.A.). Further, a volume of 350 and 550 mL is sufficient for storing a suitable amount of fluid. 
	Regarding claim 10, Bordeau in view of Kull-Osterlin, Tangheoj and Frojd fail to teach that the collection compartment has a maximum volume of approximately 750 mL. 
	Tanghoej teaches (fig. 11) that the collection compartment has a maximum volume of approximately 750 mL (see fig. 11). 
	It would have been obvious to modify the collection compartment of Bordeau in view of Kull-Osterlin, Tangheoj and Frojd such that it has a maximum volume of 750 mL as taught by Tangheoj. Modifying the volume such that it is between 350 and 550 mL would not change the operation of the device and thus, the claimed device is not patentably distinct from the prior art device (see MPEP § 2144.04.IV.A.). Further, a maximum volume of 750 mL is sufficient for storing a suitable amount of fluid. 
	Regarding claim 11, Bordeau in view of Kull-Osterlin, Tangheoj and Frojd fail to teach that the angle of the circular sector is between 225° and 270°. 
	Tanghoej further teaches (annotated fig. 1b) that the angle of the circular sector is between 225° and 270° (see annotated fig. 1b, 225° outlined below). 

    PNG
    media_image2.png
    744
    466
    media_image2.png
    Greyscale

Tanghoej Annotated fig. 1b
	It would have been obvious to modify the angle of the circular sector of Bordeau in view of Kull-Osterlin, Tanghoej and Frojd such that it is between 225° and 270°. Doing so provides the bag with a shape with a low center of gravity whereby the bag will be prone to be in a position with the top end facing upwards (Tanghoej, ¶ 0047, ln. 5-8).	Regarding claim 12, Bordeau in view of Kull-Osterlin, Tangheoj and Frojd fail to teach that the circular part of the collection chamber has a volume of 450 mL. 

	While Tanghoej does not disclose that the volume is 450 mL, one of ordinary skill could modify the volume such that it is 450 mL. Modifying the volume such that it is 450 mL would not change the operation of the device and thus, the claimed device is not patentably distinct from the prior art device (see MPEP § 2144.04.IV.A.).
	It would have been obvious to modify the circular part of the collection chamber of Bordeau, Kull-Osterlin and Tanghoej such that it has a volume of 450 mL. A volume of 450 mL is sufficient for storing a suitable amount of fluid.
	Regarding claim 13, Bordeau further teaches that the anti-return valve is formed by two welds (7 and 8) between the two sheets of flexible plastic material (¶ 0034, ¶ 0038).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues that the ratio between the length of the urine collection bag and the length of the closed vertical extension is non-obvious. However, as discussed above, a device having the claimed relative dimensions would not perform differently than the prior art device. Further, modifying the collection bag to have the claimed ratios would further aid in allowing the bag to be packed in a configuration taking up as little 
Further, applicant has amended such that the bag has a conical folded shape. Tangheoj teaches folding the bag such that it is packed in a configuration taking up as little space as possible so that it is small enough to fit in a small bag or a hand (¶ 0028). The claims and specification do not recite any specific structure to the urine collection bag that allows it to be folded in this manner. Thus, a bag capable of being folded as taught by Bordeau in view of Kull-Osterlin, Tangheoj and Frojd can take on the conical folded shape of the claimed invention. Applicant further argues that cited publications do not teach the associated advantages of the conical shape fold such as allowing the bags to be stacked. However, this limitation is not recited by the claims. Further, the bag of Bordeau in view of Kull-Osterlin, Tangheoj and Frojd is capable of being stacked. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781